                      IN THE UNITED STATES DISTRICT COURT                                  8/5/2019
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                     LYNCHBURG DIVISION


    LAURA G., 1                                       CASE NO. 6:18-cv-00040
                                     Plaintiff,
                                                      MEMORANDUM OPINION
    v.

    ANDREW M. SAUL, ACTING COMMISSIONER OF            JUDGE NORMAN K. MOON
    SOCIAL SECURITY,

                                  Defendant. 2

         This matter is before the Court on consideration of the parties’ cross-motions for

summary judgment (dkts. 14, 26), the Report and Recommendation of United States Magistrate

Judge Robert S. Ballou (dkt. 21, hereinafter “R&R”), Plaintiff’s objections (dkt. 22, hereinafter

“Objections”), and the Commissioner’s response thereto (dkt. 23, hereinafter “Response”).

Pursuant to Standing Order 2011-17 and 28 U.S.C. § 636(b)(1)(B), the Court referred this matter

to Judge Ballou for proposed findings of fact and a recommended disposition. Judge Ballou‘s

R&R advised this Court to deny Plaintiff’s motion and grant Commissioner’s motion. The Court

now undertakes a de novo review of those portions of the R&R to which Plaintiff objects. See 28

U.S.C. § 636(b)(1)(B); Farmer v. McBride, 177 F. App’x 327, 330 (4th Cir. 2006). Because the

objections lack merit, the R&R will be adopted.



1
          The Committee on Court Administration and Case Management of the Judicial
Conference of the United States has recommended that, due to significant privacy concerns in
social security cases, federal courts should refer to claimants only by their first names and last
initials.
2
          Andrew M. Saul became Commissioner of Social Security in June 2019. Commissioner
Saul is hereby substituted for the former Acting Commissioner, Nancy A. Berryhill, as the
named defendant in this action. See 42 U.S.C. § 405(g), Fed. R. Civ. P. 25(d)
                                    I.      Standard of Review

       A reviewing court must uphold the factual findings of the ALJ if they are supported by

substantial evidence and were reached through application of the correct legal standard. See 42

U.S.C. §§ 405(g), 1383(c)(3); Bird v. Comm’r of SSA, 669 F.3d 337, 340 (4th Cir. 2012).

Substantial evidence requires more than a mere scintilla, but less than a preponderance, of

evidence. Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001). A finding is supported by

substantial evidence if it is based on “relevant evidence [that] a reasonable mind might accept as

adequate to support a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per

curiam). Where “conflicting evidence allows reasonable minds to differ as to whether a claimant

is disabled,” the Court must defer to the Commissioner’s decision. Id.

       A reviewing court may not “re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment” for that of the ALJ. Craig v. Chater, 76 F.3d 585,

589 (4th Cir. 1996) (citation omitted). “Where conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the

Secretary (or the Secretary’s designate, the ALJ).” Id. (quoting Walker v. Bowen, 834 F.2d 635,

640 (7th Cir. 1987)). “Ultimately, it is the duty of the [ALJ] reviewing a case, and not the

responsibility of the courts, to make findings of fact and to resolve conflicts in the evidence.”

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Thus, even if the court would have made

contrary determinations of fact, it must nonetheless uphold the ALJ’s decision, so long as it is

supported by substantial evidence. See Whiten v. Finch, 437 F.2d 73, 74 (4th Cir. 1971).

                                           II.       Analysis

       Plaintiff does not object to the R&R’s recitation of the facts or claim history in this case,

and for that reason I incorporate that portion of the R&R into this opinion. (See R&R at 2-6).



                                                 2
Briefly, Plaintiff filed for supplemental security income under the Social Security Act based on

pain in her back, neck, left leg, and right wrist, as well as numbness in her left leg and right

wrist, post carpal tunnel release on her left wrist, hypothyroidism, breathing problems, borderline

intellectual functioning, and depression. (R&R at 2 (citing R 349, 379, 383)). 3 The ALJ found

that Plaintiff was capable of performing work that was available in the economy, and thus,

Plaintiff was not disabled. (R&R at 3–4 (citing R 15–16)). The Appeals Council denied

Plaintiff’s request for review. (R&R at 4 (citing R 1–4)).

       Plaintiff lodges four objections to Judge Ballou’s R&R. First, she contends that the

R&R’s conclusion that “the ALJ accounted for [P]laintiff’s moderate impairment in

concentration, persistence or pace” was erroneous because the ALJ’s hypothetical questions to

the vocational expert as well has her residual functioning capacity (“RFC”) findings “only

address [P]lainiff’s ability to perform work related activities and not [Plaintiff’s] ability to

sustain work activity as required” by the Fourth Circuit. (Objections at 1 (citing Mascio v.

Colvin, 780 F.3d 632, 638 (4th Cir. 2015)). Second, Plaintiff argues that the R&R erred in

concluding that substantial evidence supports the ALJ’s decision to only give partial weight to

Dr. Humphries. (Id. at 2–3). Third, Plaintiff contends that the R&R “erred in concluding the

ALJ’s assessment of [P]laintiff’s allegations is supported by substantial evidence.” (Id. at 4).

Finally, Plaintiff objects to the R&R’s characterization of Plaintiff’s arguments disputing the

ALJ’s physical RFC findings as “no more than disagreements with the ALJ’s RFC determination

[that] asks the court to reweight the evidence.” (Id. at 5).




3
      The Court denotes citations to the administrative record as “R” followed by the page
number.
                                                  3
       a.      Mental Impairments Under SSR 96-8p

       In Plaintiff’s motion for summary judgment, she argued that the ALJ failed to properly

assess her mental impairments as required by Social Security Ruling (“SSR”) 96-8p. See Titles

II and XVI: Assessing Residual Functional Capacity in Initial Claims. The R&R rejected this

argument, stating that the “ALJ explained why [Plaintiff’s] moderate impairment in

concentration, persistence, or pace did not translate into a limitation in the RFC beyond

unskilled, simple, routine tasks, with no independent goal setting or decision-making.” (R&R at

8). Plaintiff objects to this conclusion, claiming it does not consider the ALJ’s failure to question

the vocational expert or make RFC findings relating to Plaintiff’s ability to sustain work.

(Objections at 1).

       SSR 96–8p “explains how adjudicators should assess” RFC, and “instructs that the [RFC]

‘assessment must first identify the individual’s functional limitations or restrictions and assess

his or her work-related abilities on a function-by-function basis, including functions’ listed in the

regulations.” Mascio, 780 F.3d at 636 (quoting SSR 96–8p, 61 Fed. Reg. 34, 474, 34, 475 (July

2, 1996)). SSR 96-8p “further explains that the [RFC] assessment must include a narrative

discussion describing how the evidence supports each conclusion.” Id. (internal quotations

omitted). “Remand may be appropriate . . . where an ALJ fails to assess a claimant’s capacity to

perform relevant functions, despite contradictory evidence in the record.”             Id. (internal

quotations omitted). Furthermore, where hypothetical questions posed to a vocational expert

match the ALJ’s findings regarding RFC, the hypothetical is “incomplete only if the ALJ failed

to account for a relevant factor when determining” the RFC. Id. at 638

       Plaintiff relies heavily on Mascio to support her objections. In Mascio, the Fourth Circuit

found remand appropriate because the ALJ “said nothing about [the plaintiff’s] ability to perform



                                                 4
[certain functions] for a full workday,” leaving the court to “guess about how the ALJ arrived at

his conclusions on [the plaintiff’s] ability to perform relevant functions”. Id. at 637. In Mascio,

the Court also held that “an ALJ does not account for a claimant’s limitations in concentration,

persistence, and pace by restricting the hypothetical question to simple, routine tasks or unskilled

work.” Id. at 638. However, the Court stated that had the ALJ found that “the concentration,

persistence, or pace limitation does not affect [the plaintiff’s] ability to work . . . it would have

been appropriate to exclude it from the hypothetical tendered to the vocational expert.” Id.

Because the ALJ in that case failed to give such an explanation, remand was in order. Id.

       As the R&R correctly points out, this is not a case like Mascio, “where the ALJ

summarily concluded that a limitation to simple, unskilled work accounts for the claimant’s

moderate impairment in concentration, persistence, and pace without further analysis.” (R&R at

8). Here, the ALJ notes Plaintiff’s moderate limitations with regard to concentrating, persisting,

or maintaining pace. (R 16). The ALJ then completes an analysis of Plaintiff’s daily activities,

concluding that those tasks require “some concentration, persistence, and/or pace.” (Id.). Based

on these findings the ALJ’s RFC analysis states:

       [Plaintiff’s] borderline intellectual functioning and concentration deficits support
       limiting her to unskilled work. However, her negative findings, lack of
       aggressive treatment . . . and her retained abilities to care for her personal needs,
       cook, clean, care for her disabled husband, shop, pay bills, handle a checking
       account, read, watch television, and spend time with her daughter and
       grandchildren suggest she requires no greater limitations.

R 18. In reaching this conclusion, the ALJ not only relies on Plaintiff’s testimony, (R

17–18 (citing R 393–401)), but also the statement prepared by reviewing psychologist

Louis Perriot, Ph.D, and his conclusion that the claimant is limited to simple tasks. (R 19

(citing R 196–208)).




                                                 5
       Given the discussion provided by the ALJ, this Court is not “left to guess about

how the ALJ arrived at [her] conclusions.” Mascio, 780 F.3d at 636. Therefore the Court

finds that substantial evidence supports the ALJ’s conclusion regarding Plaintiff’s RFC.

Plaintiff is correct that the R&R did not consider the ALJ’s failure to question the

vocational expert relating to Plaintiff’s ability to sustain work.         However, that is

immaterial because the ALJ is only required to pose hypothetical questions that match the

ALJ’s finding regarding Plaintiff’s RFC. Id. at 638 (“[T]he ALJ may find that the

concentration, persistence, or pace limitation does not affect [the plaintiff’s] ability to

work, in which case it would have been appropriate to exclude it from the hypothetical

tendered to the vocational expert.”). Accordingly, Plaintiff’s objection is overruled.

        b.     Opinion of Consultative Examiner

        Plaintiff next objects to the R&R’s finding that substantial evidence supports the ALJ’s

decision to only give partial weight to the opinion of Dr. Humphries. (Objections at 2–3).

Plaintiff bases this objection on the R&R’s failure to consider that, based upon the same findings

cited and relied upon by the ALJ, Dr. Humphries “concluded [P]laintiff can only occasionally

reach in all directions, handle, finger, feel, and push/pull with her left upper extremity.” (Id. at 2

(citing R641)). 20 CFR §§ 404.1527(c), 416.927(c) provide a list of factors to be considered by

an adjudicator when weighing a medical opinion. Where there is conflicting evidence the Court

may not re-weigh it, nor may the Court “make credibility determinations, or substitute [its]

judgment” for that of the ALJ. Craig, 76 F.3d at 589 (citation omitted).

       Here, the ALJ notes that she affords partial weight to the opinion of Dr. Humphries

because “his limitation to the light exertional level is inconsistent with [Plaintiff’s] low back

pain, residual carpal tunnel issues, and need for a cane.” (R 19). The ALJ provides additional



                                                  6
evaluation of Dr. Humphries’ examination earlier in her opinion, concluding that Plaintiff’s

“slightly diminished grip strength and weakly positive Tinel’s sign support limiting her to

frequent handling, fingering, and reaching with the left upper extremity.” (R 18). The ALJ also

notes that during her consultation with Dr. Humphries, Plaintiff “had intact sensation and was

able to perform fine manipulation adequately.” (Id. (citing R 636–646). While the ALJ did not

specifically address Dr. Humphries’ finding that “[P]laintiff can only occasionally reach in all

directions, handle, finger, feel, and push/pull with her left upper extremity,” (Objections at 2),

her explanation of Dr. Humphries’ exam makes it clear that the she considered his opinion

together with other evidence on the record. It is not for this Court to re-weigh the findings or

substitute its judgment for that of the ALJ. Because substantial evidence supports the ALJ’s

decision to give the opinion of Dr. Humphries partial weight, Plaintiff’s objection will be

overruled.

       c.      Subjective Allegations

       Plaintiff next objects to the R&R’s conclusion that substantial evidence supports the

ALJ’s consideration of Plaintiff’s daily activities. (Objections at 4). Plaintiff offers two bases

for this objection: (1) the ALJ’s conclusion was based on the erroneous finding that substantial

evidence supported the partial adoption of Dr. Humphries’ report and (2) the R&R erred in

concluding the ALJ’s opinion was thorough and applied the appropriate legal standard.

(Objections at 4–5).    For the reasons explained above, this Court will adopt the R&R’s

conclusions regarding the ALJ’s decision to give partial weight to Dr. Humphries’ report.

Therefore, the Court finds Plaintiff’s first line of reasoning unpersuasive and will turn to the

second.




                                                7
       “‘An ALJ may not consider the type of activities a claimant can perform without also

considering the extent to which she can perform them.’” Goins v. Berryhill, No. 4:17-cv-37,

2019 WL 1418288, at *4 (W.D. Va. March 28, 2019) (quoting Woods v. Berryhill, 888 F.3d 686,

694 (4th Cir. 2018) (emphasis in original).      Here, the record makes it clear that the ALJ did

consider the extent to which Plaintiff claimed she performed daily tasks, ultimately finding that

her statements “are not entirely consistent with the medical evidence and other evidence in the

record.” (R18) (See Dunn v. Colvin, 607 Fed.App’x 264, 274-75 (4th Cir. 2015) (Plaintiff’s

allegations about her pain “need not be accepted to the extent they are inconsistent with available

evidence,” such as conservative treatment) (internal citations omitted).

       Additionally, the record suggests that Plaintiff’s activities have increased over time.

(Compare R 73 (On February 23, 2017 Plaintiff testified that she no longer rests for 50% of the

day) with R 92 (On June 9, 2016 Plaintiff testified that she spends 50% of her time lying down)).

This further supports the ALJ’s determination that the medical evidence, such as “negative

findings” and “lack of aggressive treatment” is not consistent with Plaintiff’s statements

concerning “intensity , persistence and limiting effects of [her] symptoms.” (R18). This Court

finds that the ALJ did apply the appropriate legal standard and Plaintiff’s objection is overruled. 4

           d. Physical RFC and Function-by-Function Analysis

       Last, Plaintiff objects to the R&R’s conclusion that Plaintiff’s “arguments disputing the

ALJ’s physical RFC findings amount to no more than disagreements with the ALJ’s RFC

determination and asks the court to reweigh evidence.” (Objections at 6). Specifically, she

4
        The Court also agrees with the R&R’s conclusion that this case is distinguishable from
Brown v. Comm’r, 873 F.3d 251, 263–64 (4th Cir. 2017). In that case, the ALJ failed to
acknowledge the extent of the plaintiff’s daily activities or accurately account for medical
records and “relied on his own observations and medical judgment in finding that [the plaintiff’s]
pain was not as limiting as he claimed.” In this case the ALJ acknowledges Plaintiff’s claims
but, based on the record, does not find them consistent with the other evidence available.
                                                  8
states that the R&R failed to “acknowledge the ALJ’s reversible error in failing to address

whether [P]lainitff would experience episodes of pain from her impairments resulting in breaks

or absences, how often they would occur and their impact on [P]laintiff’s ability to sustain work

activity over the course of a normal workday and work week.” (Id. at 6–7).

       In determining a claimant’s RFC, an ALJ must undertake a function-by-function analysis

pursuant to SSR 96-8p. As stated above, SSR 96-8p requires the ALJ to “first identify the

individual’s functional limitations or restrictions and assesses his or her work-related abilities on

a function-by-function basis, including the functions listed in the regulations.”        Monroe v.

Colvin, 826 F.3d 176, 187 (4th Cir. 2016) (internal quotations omitted). The Fourth Circuit has

rejected a “per se rule requiring remand when the ALJ does not perform an explicit function-by-

function analysis,” instead holding that “[r]emand may be appropriate . . . where an ALJ fails to

assess a claimant’s capacity to perform relevant functions, despite contradictory evidence in the

record or where other inadequacies in the ALJ’s analysis frustrate meaningful review.” Mascio,

780 F.3d at 635 (internal quotations omitted).

       Here, the ALJ’s opinion provides a discussion of Plaintiff’s medical record and specifies

how the limitations in the RFC correlate with her impairments. After discussing Plaintiff’s

medical history the ALJ states:

       [C]onsidering her low back pain, residual carpal tunnel issues, need for a cane,
       and obese body habitus, I limited her to less than a full range of sedentary work.
       Her slightly diminished grip strength and weakly positive Tinel’s sign support
       limiting her to frequent handling, fingering, and reaching with the left upper
       extremity. Her situational asthma supports limiting her exposure to known
       pulmonary irritants, such as temperature extremes, wetness, humidity, dust, and
       fumes . . . However, her negative findings, lack of aggressive treatment, i.e.,
       injection therapy or surgery, and her retained abilities to care for her personal
       needs, cook, clean, care for her disabled husband, shop, pay bills, handle a
       checking account, read, watch television, and spend time with her daughter and
       grandchildren suggest she requires no greater limitations.



                                                 9
R 18. The ALJ’s prior discussion of Plaintiff’s limitations makes her bases for these

conclusions clear. (See, e.g., R18 citing normal X-rays in May 2012 and July 2016 as

well as a “weakly positive Tinel’s sign on the left”). Plaintiff claims that the ALJ

erroneously failed to determine whether Plaintiff would experience episodes of pain and

how that would impact her ability to work. However, Plaintiff does not point to any

specific evidence that the ALJ failed to consider. See Goins, 2019 WL 1418288., at *4

(overruling Plaintiff’s objections to an R&R, noting that “Plaintiff has not pointed to any

evidence in the Record that the ALJ failed to consider”) (emphasis in original). “[T]he

ALJ considered Plaintiff’s statements about what she can and cannot do, as well as the

limited ability she has” and reached a reasonable conclusion. Id. Thus, Plaintiff’s

objection is overruled.

                                         III.   Conclusion

       After undertaking a de novo review of those portions of the R&R to which Plaintiff

objected, the Court concludes that Plaintiff’s objections are without merit. Accordingly, I will

enter an order overruling her objections, denying her motion for summary judgment, granting the

Commissioner’s motion for summary judgment, and dismissing and striking this action from the

active docket of the Court.

       The Clerk of the Court is hereby directed to send a certified copy of this Memorandum

Opinion and the accompanying Order to all counsel of record, and to United States Magistrate

Judge Robert S. Ballou.

       Entered this _____
                     5th day of August, 2018.
                                        2019.




                                                10
